Case 4:20-cv-01369-RDM Document13 Filed 12/01/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEROL TOMLINSON, :
: CIVIL ACTION NO. 4:20-CV-1369
Petitioner, : (JUDGE MARIANI)
: (Magistrate Judge Arbuckle)
Vv. :
WARDEN CLAIR DOLL,
Respondent.
ORDER
sae
a 4
AND NOW, THIS __/ ad DAY OF DECEMBER 2020, upon review of Magistrate
Judge William |. Arbuckle’s Report and Recommendation (“R&R) (Doc. 12) for clear error or
manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 12) is ADOPTED for the reasons set forth therein;
2. The “Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 and Humanitarian
Release COVID-19” (Doc. 1) is DISMISSED WITHOUT PREJUDICE;

3. There is no basis for the issuance of a Certificate of Appealability;

x fi Y

Robert D. Mariani
United States District Judge

4. The Clerk of Court is directed to CLOSE THIS CASE.

 
